EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 amendment #1 of our report dated April 9, 2013 relating to the December 31, 2012 and 2011 financial statements of Mustang Alliances, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ Liggett, Vogt & Webb, P.A. LIGGETT, VOGT & WEBB, P.A. Certified Public Accountants Boynton Beach, Florida October 9, 2013
